Examiners Comment 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
2.       Applicant’s response received 08/02/2021 is acknowledged.  The applicant’s proof of inventorship declaration under 37 CFR 1.130 has overcome the rejection under 35 USC 102 (a)(1). Accordingly, this application is in condition for allowance.

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MAHARAJH whose telephone number is (571) 272-6389.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Cynthia Ramirez, can be reached on 571-272-2608, or, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M. M./
Examiner, Art Unit 2917	/CYNTHIA RAMIREZ/                                                          Primary Examiner, Art Unit 2911